MEMORANDUM *
To the extent that petitioners challenge the Board of Immigration Appeals decision to affirm the denial of cancellation of removal due to a failure to establish an “exceptional and extremely unusual hardship,” 8 U.S.C. § 1229b(b)(l)(D), we lack jurisdiction. Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir.2005).
To the extent that petitioners argue that they have a parental right to raise their U.S. citizen children in the United States, cf. Troxel v. Granville, 530 U.S. 57, 65, 120 S.Ct. 2054, 147 L.Ed.2d 49 (2000), they have failed to make a colorable constitutional claim. See Torres-Aguilar v. INS, 246 F.3d 1267, 1271 (9th Cir.2001).
DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R.36-3.